     Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 1 of 14 PageID #:2260




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

RUBIK’S BRAND, LTD.,

        PLAINTIFF,                                           CASE NO.: 1:20-CV-05338

V.
                                                             JUDGE JOHN J. THARP JR.
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                             MAGISTRATE JUDGE JEFFREY CUMMINGS
        DEFENDANTS.


                                   DEFAULT JUDGMENT ORDER

        This action, having been commenced by Rubik’s Brand, Ltd. (“Rubik’s” or “Plaintiff”)

against the Defendants identified in the attached Schedule A to the Complaint, and using the online

marketplace accounts (also referred to as the “Defendant Internet Stores” or “Seller Aliases”), and

Rubik’s, having moved for entry of Default and Default Judgment against the Defendants

identified in Schedule A to the Complaint, attached hereto, with the exception of certain

Defendants1 (collectively, the “Defaulting Defendants”);

        This Court having entered a preliminary injunction, Plaintiff properly completed service of

process on Defaulting Defendants, the combination of providing notice via electronic publication

or e-mail, along with any notice that Defaulting Defendants received from payment processors,

being notice reasonably calculated under all circumstances to apprise Defaulting Defendants of

the pendency of the action and affording them the opportunity to answer and present their

objections; and,




1
 Rubik’s’s Motion for Entry of Default and Default Judgment does not apply to the following Defendants:
personalized_gifts_shop, lotus.flower, and yoyoly.


                                                       1
     Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 2 of 14 PageID #:2261




        None of the Defaulting Defendants having answered the Complaint or appeared in any

way, and the time for answering the Complaint having expired;

        THIS COURT FINDS that Defaulting Defendants are liable for willful federal trademark

infringement and counterfeiting (15 U.S.C. § 1114), false designation of origin (15 U.S.C. §

1125(a)), violation of the Illinois Uniform Deceptive Trade Practices Act (815 ILCS § 510, et

seq.), and willful copyright infringement, pursuant to 17 U.S.C. § 504(c) as to goods which bear

infringing and/or counterfeit versions of the Rubik’s Trademarks, U.S. Trademark Registration

Nos. 2,285,794; 1,242,974; and, 1,265,094, and/or which bear versions or derivative content of the

Rubik’s Copyrights, identified in Exhibit 2 attached to the Amended Complaint: VA0001734187;

VA0000061281;        VA0000240828;        TX0001929431;       VA0000237786;         VA0000262280;

VA0000252777; TX0002011901; and, TX0001904016.

        IT IS HEREBY ORDERED that Rubik’s Brand, Ltd.’s Motion for Entry of Default and

Default Judgment is GRANTED as follows, that Defaulting Defendants are deemed in default, and

that this Final Judgment is entered against Defaulting Defendants.

IT IS FURTHER ORDERED that:

1.      Defaulting Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert with

        them be permanently enjoined and restrained from:

        a. using the Rubik’s Trademarks and Copyrights, or any reproductions, counterfeit

           copies, or colorable imitations thereof, in any manner in connection with the

           distribution, marketing, advertising, offering for sale, or sale of any product that is not

           a genuine Rubik’s Product or not authorized by Rubik’s to be sold in connection with

           the Rubik’s Trademarks and Copyrights;




                                                 2
Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 3 of 14 PageID #:2262




   b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

      Rubik’s Product or any other product produced by Rubik’s, that is not Rubik’s’s or not

      produced under the authorization, control or supervision of Rubik’s and approved by

      Rubik’s, for sale under the Rubik’s Trademarks and Copyrights;

   c. committing any acts calculated to cause consumers to believe that Defaulting

      Defendants’ products are those sold under the authorization, control, or supervision of

      Rubik’s, or are sponsored by, approved by, or otherwise connected with Rubik’s;

   d. further infringing the Rubik’s Trademarks and Copyrights and damaging Rubik’s’s

      goodwill;

   e. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

      distributing, returning, or otherwise disposing of, in any manner, products or inventory

      not manufactured by or for Rubik’s, nor authorized by Rubik’s to be sold or offered for

      sale, and which bear any of the Rubik’s Trademarks and Copyrights, or any

      reproductions, counterfeit copies or colorable imitations thereof;

   f. using, linking to, transferring, selling, exercising control over, or otherwise owning the

      online marketplace accounts, or any other domain name or online marketplace account

      that is being used to sell or is the means by which Defaulting Defendants could continue

      to sell Counterfeit/Infringing Products; and,

   g. operating and/or hosting websites that are involved with the distribution, marketing,

      advertising, offering for sale, or sale of any product bearing the Rubik’s Trademarks

      and Copyrights, or any reproductions, counterfeit copies, or colorable imitations

      thereof, that is not a genuine Rubik’s Product, or not authorized by Rubik’s to be sold

      in connection with the Rubik’s Trademarks and Copyrights.




                                            3
     Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 4 of 14 PageID #:2263




2.      Those in privity with Defaulting Defendants, and with actual notice of this Order, including

        any online marketplaces such as PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH),

        eBay, Inc. (“eBay”), Amazon Payments, Inc. (“Amazon”), Etsy, Alipay US, Inc.

        (“Alipay”), iOffer and Alibaba Group Holding Ltd., Alipay.com Co., Ltd., and any related

        Alibaba entities (collectively, “Alibaba”), social media platforms, Facebook, YouTube,

        LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, shall within

        seven (7) calendar days of receipt of this Order:

        a. disable and cease providing services for any accounts through which Defaulting

           Defendants engage in the sale of counterfeit and infringing goods using the Rubik’s

           Trademarks and Copyrights, including any accounts associated with the Defaulting

           Defendants listed on Schedule A, attached hereto;

        b. disable and cease displaying any advertisements used by or associated with Defaulting

           Defendants in connection with the sale of counterfeit and infringing goods using the

           Rubik’s Trademarks and Copyrights; and

        c. take all steps necessary to prevent links to the Seller Aliases identified on Schedule A

           from displaying in search results.

3.      Pursuant to 15 U.S.C. § 1117(c)(2), Rubik’s is awarded statutory damages from each of

        the Defaulting Defendants in the amount of five hundred thousand dollars ($500,000) for

        willful use of counterfeit Rubik’s Trademarks on products sold through at least the

        Defendant Internet Stores.

4.      Pursuant to 17 U.S.C. § 504(c)(2), Rubik’s is awarded statutory damages from each of the

        Defaulting Defendants in the amount of one hundred thousand dollars ($100,000) for

        willful copyright infringement of the Rubik’s Copyrights. The one hundred thousand-




                                                 4
     Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 5 of 14 PageID #:2264




        dollar ($100,000) award shall apply to each distinct Defaulting Defendant only once, even

        if they are listed under multiple different aliases in the Schedule A to the Complaint.

5.      PayPal, Inc. (“PayPal”), ContextLogic, Inc. (“WISH), eBay, Inc. (“eBay”), Amazon

        Payments, Inc. (“Amazon”), Etsy, and Alipay US, Inc. (“Alipay”), and any other online

        marketplace or payment processor in privity with Defendants, shall, within seven (7)

        calendar days of receipt of this Order, permanently restrain and enjoin any accounts

        connected to Defaulting Defendants, Defaulting Defendants’ online marketplace accounts,

        or Defaulting Defendants’ websites, identified on Schedule A from transferring or

        disposing of any funds (up to the statutory damages awarded in Paragraph 4 above) or other

        of Defaulting Defendants’ assets.

6.      All monies currently restrained in Defaulting Defendants’ financial accounts, including

        monies held by eBay, PayPal, WISH, Amazon, Etsy, and Alipay, are hereby released to

        Rubik’s as partial payment of the above-identified damages, and eBay, PayPal, WISH,

        Amazon, Etsy, and Alipay are ordered to release to Rubik’s the amounts from Defaulting

        Defendants’ eBay, PayPal, WISH, Amazon, Etsy, and Alipay accounts within ten (10)

        business days of receipt of this Order.

7.      Rubik’s shall have the ongoing authority to commence supplemental proceedings as

        allowed for by Federal Rule of Civil Procedure 69.

8.      In the event that Rubik’s identifies any additional online marketplace accounts, domain

        names, third-party payment processors, and/or financial accounts owned by Defaulting

        Defendants, Rubik’s may send notice of any supplemental proceeding to Defaulting

        Defendants by e-mail at the e-mail addresses originally identified and served, and any e-

        mail addresses provided for Defaulting Defendants by third parties.




                                                  5
     Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 6 of 14 PageID #:2265




9.      The bond posted by Plaintiff in the amount of $10,000.00 is hereby ordered released by the

        Clerk to Plaintiff or Plaintiff’s counsel.



This is a Default Judgment.



Dated: March 17, 2021




                                                         John J. Tharp, Jr.
                                                         United States District Judge




                                                     6
Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 7 of 14 PageID #:2266




                     SCHEDULE A TO COMPLAINT

NO.           SELLER NAME                   NO.             SELLER NAME
 1          102*bestdeals*shop              42          beststuffeveryday_01
 2               123-honest                 43                DISMISSED
 3               DISMISSED                  44                bigdeal187
 4              199cn-22pqr                 45                binbigshop
 5                 1bas770                  46           blinkbling77_shop
 6             2012happyboy                 47                DISMISSED
 7             2012yyqtyyqt                 48                boqiang745
 8               DISMISSED                  49                DISMISSED
 9             2017rooster85                50                DISMISSED
10               DISMISSED                  51                   buestiy
11               DISMISSED                  52                DISMISSED
12                 aadf588                  53                  cang-joo
13               DISMISSED                  54                DISMISSED
14               DISMISSED                  55                   ccccme
15            adamstoreonline               56                  ch0ashop
16               aeatumpak0                 57               chatochatom
17               aferewdays                 58                che55_store
18                afewdays                  59            cherish814*2014
19             afutechnology                60            cherrywinterstore
20                 ahdar72                  61               cherrzhan48
21              airport-lw16                62             chinacosto_com
22               DISMISSED                  63                DISMISSED
23                allprotrust               64                DISMISSED
24               amily.shop                 65               clement0606
25             amporchaito0                 66                DISMISSED
26               anayarindr0                67                DISMISSED
27           andanwiradarm_0                68                   cn-8581
28               DISMISSED                  69                DISMISSED
29           anxinbeitrade2019              70               colourful-life
30              aonanii.store               71           cometohere_tobuy
31                astridstore               72                  corechee
32               DISMISSED                  73                 crazy-vape
33                autocarsd                 74                  cube168
34                yonzh644                  75                   cubeeee
35              banglinhshop                76               cunningh-89
36              barefoot-run                77                cuzongyi-0
37               belead2017                 78                 cuzongyi0
38               DISMISSED                  79                 cx_fowzcf
39           besthingsaroundus              80                   cyhaz-0
40              bestoffer-2u                81         dailylittleblessings5778
41                bestoffer6                82             damian89theboy


                                     1
Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 8 of 14 PageID #:2267




NO.            SELLER NAME                  NO.           SELLER NAME
 83                 de20194li               127            galaxycentre13
 84                decoratorr               128              DISMISSED
 85                 deutsmart               129           gc_supermarket
 86                DISMISSED                130                gecloud
 87                  dhcstore               131               gemini.az
 88                dhijsh956jj              132           george16852_7
 89                  dias_tan               133               gesmartug
 90           digitalworld2080              134              DISMISSED
 91           discountyoulife99             135              DISMISSED
 92             diy-electronic              136             gobuynow18
 93                  do0221                 137            goodyear2018
 94             dodostore2017               138           gracefashion680
 95             downtownmall                139              DISMISSED
 96       dreamscometrueboutique            140           great*dailydeals
 97             dreamshopmqs                141             greatartchina
 98                 dsbndjdf                142              DISMISSED
 99                 duca1510                143              DISMISSED
100                  duho-89                144                 gue799
101                DISMISSED                145                ha_1071
102                 dvlgstore               146                hadnicer
103                DISMISSED                147                hanjl_48
104               ease-double               148              happycorner
105              easydiyoutlet              149              DISMISSED
106                DISMISSED                150             zaochenen_3
107              easyway1707                151                zcp0318
108                DISMISSED                152          yesenia_alegria68
109                ekoenig21                153           hebeilanyang-2
110           electronicshop118             154          hengtonghuan-111
111                DISMISSED                155             hhsuhfui8988
112                DISMISSED                156                hitra_67
113                eric0504_2               157               hmw-0821
114                ewsdc5920                158             hoangvatun-0
115          fancygardcompany               159              home-lamp
116                DISMISSED                160               zhangf_95
117            fashionhome_9                161           hometrends2018
118               fastitemshop              162              hong_yao66
119               favallior321              163             hongdan2019
120                feelingirls              164          horizon_electronic
121                DISMISSED                165             hotdeal91929
122            firstgolbalgoods             166              hothair2011
123             flutteringshop              167             houlangstore
124            flycoolcompany               168               huitonbm
125             frshop4u2018                169              DISMISSED
126              fuyuantianshi              170                hutrant0

                                     2
Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 9 of 14 PageID #:2268




NO.            SELLER NAME                  NO.            SELLER NAME
171               hypeduc48                 215              DISMISSED
172            hzw-20150902                 216              DISMISSED
173               DISMISSED                 217            luluwarehouse
174               DISMISSED                 218               luzcampi0
175             igoldenscrew                219              DISMISSED
176          indigateway_shop               220              DISMISSED
177             industrial893               221               m1517010
178               DISMISSED                 222               yijiapower
179                 iron-qing               223               m17346_1
180                 jdrg5335                224           m52girl_proshop
181                jiajia5188               225              ma1732_98
182             jiangqunying                226               ma173293
183               DISMISSED                 227                mailiejul
184               jinhua2015                228                mallroom
185                 jinle8899               229                manh-44
186                  juicymin               230              maokunwu4
187                  karl_lifu              231            market_beauty
188            karnonnsale13                232                max-goal
189                 kids2019                233              mayunstore
190               DISMISSED                 234               yonyovin0
191                    kolisy               235              meiguo1501
192                    konjac               236              merryma418
193                kriste6338               237          midnightwarrior125
194               DISMISSED                 238           minisunshine365
195              laisicheun_0               239              misshao123
196               DISMISSED                 240               mlqqstore
197               DISMISSED                 241          momojewelryshop
198              lamodacraze                242            moneytree2000
199                lanhaix-53               243              moonb6648
200               laris_sweet               244             nachantaburi
201         led-factory-outlet-us           245                nancl737
202             lemenfashion                246             needyouknow
203                 letmetoys               247            never*say*die
204               lhungquo-0                248              DISMISSED
205                   li136-0               249             nfhuvnjkiai88
206                liang2018                250              nguy_8351
207                  lichuw-8               251               nguy1123
208           lightlyshopping               252              nguye_1296
209            lijing201788-1               253              nguye_8596
210               DISMISSED                 254          nguyenhienshopvn
211                    liraino              255                nhoa_16
212               lisen888_9                256               nicesumer
213                  lkdgj_30               257               ninja.deals
214               longu-4311                258              DISMISSED

                                     3
Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 10 of 14 PageID #:2269




NO.             SELLER NAME                  NO.            SELLER NAME
259             nuejia00900qi9               303             small-shop-4u
260                 oasis_mall               304                smilelove66
261                DISMISSED                 305            soldierstreasure
262                    omnfas                306            somthingspecial
263                orangestoree              307                    ss.well
264                DISMISSED                 308            streaming_store
265             paperfish_store              309                sunflowervn
266                DISMISSED                 310            sunny076986-9
267       peachblossom*goodseller            311              sunyangm-97
268               phanhanshop                312              superficial131
269                    php793                313             superhero_fans
270             pingdong19969                314                 DISMISSED
271                pkshopgame                315           superstarseller66
272            preciobarato2018              316                  suttha892
273             zhangyide-9989               317                 sweet-0087
274     protection_little_ones-shop109       318                  sweet668
275                 punny1919                319              tangtools2018
276                puridian_tttt             320                    tchyled
277                DISMISSED                 321                terrytan1986
278                  qubin621                322                  thaihstore
279                   qudinht0               323                 thaithai456
280                DISMISSED                 324                 thang-store
281                   rapher18               325                   thdaoh-0
282                realvipheart              326                 DISMISSED
283                DISMISSED                 327                 DISMISSED
284               relax9x_store              328                   thimi-75
285                richman_35                329                thsupershop
286                   rid_store              330                 DISMISSED
287                    ritera-0              331               tienda_barata
288           robinsummerstore               332          tobeyourbestchoice
289              romaa_shoppp                333          top_electronic1980
290             romeo-keychain               334                     top.4u
291                   roundgo                335               topdeal_mart
292                 rubiks-toys              336                 DISMISSED
293                 safesales**              337                 DISMISSED
294            salonmarket2020               338                     tr0687
295              sarunhardware               339         treschic.customstyle
296                DISMISSED                 340                  tuando_0
297                      sgert               341                   tubui_75
298                DISMISSED                 342                 DISMISSED
299                  shop-4-yu               343                 umkuseller
300                DISMISSED                 344                 DISMISSED
301                   shoplish               345              usayican1988
302               simply_mall2               346                  zinovales

                                         4
Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 11 of 14 PageID #:2270




NO.             SELLER NAME                  NO.             SELLER NAME
347             vothanhphuong                391            BTGEDTL Store
348               DISMISSED                  392              Cathyy Store
349                 vybonz                   393         Cdragon Official Store
350               DISMISSED                  394               cevent Store
351              wangfeifei163               395         Champions Cube Store
352             weekly**savers               396          Childhood Toy Store
353               weicube.cn                 397      CHINA Toy Factory Store
354               wheating222                398            cncool 9px Store
355            wholesale-charm               399       DAVGIEN Official Store
356                wj961_79                  400             DiChenne Store
357                worldnow                  401                dolls Store
358               DISMISSED                  402          Dropship Toy Store
359               DISMISSED                  403       EASY BIG Official Store
360                 wtjr2064                 404           FasotyHome Store
361                 xionjia1                 405              Fradoo Store
362               xiuxiuaifur1               406      Fun Partners For Toy Store
363               DISMISSED                  407        FUNTIMETOYS Store
364                  zoriyas                 408            gingze toy Store
365               DISMISSED                  409          Godbless-enyu Store
366               DISMISSED                  410             Goux toy Store
367               DISMISSED                  411           Gypsophila Store
368       Starting Onfoot Shoe Store         412            HappyCow Store
369            SUMOTOY Store                 413        hengtonghuan toy Store
370         superprosperous Store            414         hourong Official Store
371               DISMISSED                  415         House Lifestyle Store
372        SweetHomemaker Store              416       Intelligence Cubes Store
373              TC Baby Store               417      IQ Cubes Franchised Store
374       TwinkleCat Children Store          418        jimmicky Official Store
375            TwinkleCat Store              419           KAKU Toy Store
376            Wrenhome Store                420           KitchenMall Store
377            WZ Puzzles Store              421               DISMISSED
378          Youool House Store              422              Le Tao Store
379              YU XIN Store                423          Legoly Blocks Store
380             123 Beads Store              424            LiDaiTang Store
381             3 Children Store             425            lingling xu Store
382               Allure Store                      LINTINGHAN TINGHANLIN
                                             426
383           Amy Yi 008 Store                                    Store
384                Ant Store                 427         LIQNYI Official Store
385               DISMISSED                  428       Little surprise gifts Store
386            Baby-Lover Store              429             luckylink Store
387            BB-DD Toy Store               430    Melone Jewelry specialty 8 Store
388              Beeswax Store               431               DISMISSED
389        BLLRC Franchised Store            432               DISMISSED
390            bonzamind Store               433     MI Ecological Products Store

                                       5
Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 12 of 14 PageID #:2271




NO.            SELLER NAME                   NO.           SELLER NAME
434         Mi Homes Online Store            478        Aegis Shield Max Inc.
435               DISMISSED                  479             DISMISSED
436          MM baby DD Store                480              ALIELIM
437            MrEunhae Store                481             Alish Haley
438               DISMISSED                  482             DISMISSED
439            OUSUlife Store                483             DISMISSED
440            Oye baby Store                484                AODD
441          Playzone Toy Store              485             DISMISSED
442               DISMISSED                  486             BEAJADE
443            richda toy Store              487             DISMISSED
444              Robot Store                 488             DISMISSED
445                Shine Me                  489           Billion flowers
446               DISMISSED                  490             DISMISSED
447            ShinyKing Store               491              Boat 101
448          Shop1361822 Store               492               Bosuuee
449          Shop1455605 Store               493             VM & USA
450          Shop3516090 Store               494             DISMISSED
451          Shop4379088 Store               495              chao shop
452          Shop4498146 Store               496            ChengJi JuJia
453          Shop4673045 Store               497            WUTIPORN
454          Shop4708045 Store               498             DISMISSED
455          Shop4993097 Store               499            City Starlight
456          Shop5081006 Store               500             DISMISSED
457           Shop601150 Store               501             DISMISSED
458               DISMISSED                  502            Cloud sea us
459           Smilingangel Store             503            CMH Supply
460               DISMISSED                  504           Colimi Co., Ltd.
461                 XIANG                    505                colory
462              xiaoyanzhao                 506      Cubelelo:The Puzzle Store
463            XIAOYIWUJIN                   507             DISMISSED
464     xiamenxitaimaoyiyouxiangongsi        508             DISMISSED
465                  xzus                    509               DAIYU
466                 YGFS                     510             DISMISSED
467               DISMISSED                  511             DISMISSED
468               DISMISSED                  512             DISMISSED
469               DISMISSED                  513             Dometopia
470                  YuTo                    514             DISMISSED
471                zeramaus                  515               ebuywin
472                  Ziyue                   516           Elegant4beauty
473                 A tuno                   517             DISMISSED
474               DISMISSED                  518      FashionQualityGoodsShop
475               DISMISSED                  519             DISMISSED
476                 acction                  520          Findbetter Direct
477               DISMISSED                  521             DISMISSED

                                        6
Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 13 of 14 PageID #:2272




NO.            SELLER NAME                   NO.           SELLER NAME
522              DISMISSED                   565            lovetosell123
523             FlowerMom                    566             Magic Jame
524              FORCEF-F                    567             DISMISSED
525              DISMISSED                   568              mengnesst
526            FurryFriends**                569              MI-Nine-a
527              DISMISSED                   570             Ming Horse
528           Market 24 Direct               571          mingming52091
529              DISMISSED                   572              Minsung
530              DISMISSED                   573               Miss.AJ
531              DISMISSED                   574                mu luo
532               WensLTD                    575             DISMISSED
533      GIFT FULL HOUSE GROUP               576             WiShop Inc.
534             Gifts Delight                577             DISMISSED
535                  Gwill                   578               oldeagle
536            gxcvsddgtrhgdq                579               OSBLI
537              DISMISSED                   580               Pausseo
538             Handicraft JP                581              pengfang
         HenWah(From HK 15-25 days           582             EXCEPTION
539
                   delivery)                 583               An Niu
540                HICBOX                    584             DISMISSED
541              DISMISSED                   585            porseller4245
542                homienly                  586             Pro-sex life
543            Hongjun Shoes                 587               Puppey
544                HU DAN                    588                Qenci
545                HUPLUE                    589               Qupida
546              DISMISSED                   590             DISMISSED
547              DISMISSED                   591               Raytzer
548               intop store                592               Wrisky
549                JFFKLS                    593           Renovatio Store
550              DISMISSED                   594             DISMISSED
551                 Joyfun                   595            RobertSVilla
552                 Joyjam                   596             DISMISSED
553                 Kairui1                  597                Serzul
554                  KIKF                    598             DISMISSED
555              DISMISSED                   599                 siunj
556                KingWo                    600             DISMISSED
557                 kuanus                   601             Snowwicase
558                 LEEEC                    602             DISMISSED
559              Lele Yipin                  603               Svender
560              DISMISSED                   604               Winlock
561              LILACORP                    605             DISMISSED
562              DISMISSED                   606               TecNick
563              DISMISSED                   607             DISMISSED
564              DISMISSED                   608       Theshy Promotion 20-80

                                      7
Case: 1:20-cv-05338 Document #: 80 Filed: 03/17/21 Page 14 of 14 PageID #:2273




NO.            SELLER NAME                   NO.           SELLER NAME
                  Coupons                    618       UNLIMITED BOOKS 4U
609              ThrSix US                   619            Unparalleled
610             DISMISSED                    620              Vertarz
611             DISMISSED                    621            wowooking
612             TOM TOY                      622        Wall Art Impressions
613            TopFireDirect                 623            DISMISSED
614             DISMISSED                    624             XHMhor
615             DISMISSED                    625            DISMISSED
616                twbbt                     626            DISMISSED
617               UgetAll




                                      8
